Citation Nr: 1237084	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  07-21 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for residuals of frostbite of the feet.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board for additional development in September 2011 and is now ready for appellate review.  


FINDINGS OF FACT

1.  Hepatitis C is not causally related to the Veteran's active duty service.

2.  The Veteran does not have a current disability due to frostbite of the feet.  


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  

2.  Frostbite of the feet was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  
  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim. 

Duty to Notify 

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In a January 2006 letter, the claimant was informed of the information and evidence necessary to warrant entitlement to a grant of service connection.  Moreover, in this letter, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that this letter was sent to the appellant prior to the March 2006 rating decision currently on appeal.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

During the pendency of this appeal on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.  In this case, a May 2009 letter completed the notice contemplated by Dingess, and any deficiency in the timing of this notice was remedied by readjudication in a subsequent supplemental statements of the case completed in July 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
 
The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim, the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 
 
Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service, private, and VA, have been obtained.  The record specifically documents efforts to obtain all the records requested in the September 2011 remand, and a formal finding was made by way of a February 2012 memorandum that there were no records of treatment dated in the 1980s from a VA medical facility in Sepulveda, California; no Social Security Administration (SSA) disability records; and no reports from a service separation examination available.  In this regard, a February 2012 document memorializing a phone conversation with a VA official stated that as the Veteran reported that he did not begin VA treatment until 1999, there would be no records of such treatment dated in the 1980s.  He also said during this conversation that his benefits from the SSA were on the basis of supplementary income, and that he did not have any service treatment reports (STRs), to include the report from a  separation examination.  As such, the development requested in the September 2011 Board remand has been accomplished to the extent possible, and there has been compliance with the instructions therein.  Stegall v. West, 11 Vet. App. 268 (1998).   

In service connection claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Appellant's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For reasons explained in the analysis section of this decision, the Board further finds that a VA examination with nexus opinion is not necessary with respect to either claim for service connection as there is no evidence establishing that hepatitis C or frostbite of the feet occurred during service and no evidence indicating that the Veteran has a current disability due to hepatitis C that may be associated with the Appellant's service and no evidence of a current disability manifested as a residuals of frostbite of the feet.   

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to adjudicate the issues addressed in the decision that follows and that no further action is necessary with respect to the issues adjudicated herein.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to the issues adjudicated herein, and under these circumstances, no further action is necessary to assist the claimant with this appeal with respect to the issues adjudicated below.

II.  Criteria

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which she has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

III.  Facts/Analysis

The Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and the Virtual VA file (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  (The Virtual VA reflects additional VA outpatient treatment records dated through February 21, 2012, documented to have been reviewed by the RO in the July 2012 supplemental statement of the case.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

The Veteran asserts that he developed hepatitis C and frostbite of the feet as a result of his active service, thereby warranting service connection for both disabilities.  The STRs do not reflect evidence of either disability.  There is no separation examination report of record, although there is notatin contain on a STR dated June 10, 1980, indicating that a separation examination was conducted.  To the extent this report is missing, there is a heightened duty to assist the Veteran in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit- of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The Board find that the efforts by the RO, to include contacting the Veteran to determine if he had a separation examination report, have fulfilled the heightened duty to assist, and the analysis below will take due consideration of the fact that the Veteran should not be prejudiced by the fact that report from the separation examination is not of record.  

The VA outpatient treatment reports include reference to hepatitis C beginning on or about 2000.  These reports do not, nor does any other clinical report of record, reflect any evidence of frostbite of the feet.  There is evidence of treatment for foot drop following a seizure and coma in 1995.  None of the post service clinical evidence reflects the Veteran relating hepatitis C or frostbite of the feet to a medical professional.  

The first clinical reference to hepatitis C is dated 20 years after service, and there is no clinical evidence linking hepatitis C shown at that time to service.  To link any such current hepatitis C to service requires medical expertise not possessed by a lay person such as the Veteran, even were the credibility of his statements describing continuity of symptoms of hepatitis C from service to be presumed.  Espiritu, supra.  In the instant case, the Board finds that the Veteran cannot be considered a reliable historian and, in turn, is not credible.  First, it was not until over twenty years after service in 2005 that the Veteran first related to VA adjuratory personnel that he felt that he had hepatitis C as a result of service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Also casting doubt on the Veteran's credibility is the fact that his statements that did not relate hepatitis C to service to medical professionals were made for neutral (treatment/evaluation) purposes while those that did relate hepatitis C to service made to VA adjudicatory personnel were made in contemplation of the receipt of monetary benefits.  In short therefore, the Veteran's statements have no probative value and are outweighed by the remaining evidence of record.

With regard to the frostbite of the feet, the Board finds that service connection is not warranted based on lack of current disability.  The Veteran has offered little information on this claim, and as a result the Board is unable to find his general assertions to be credible.  Moreover, a review of both VA and private medical records does not reveal any references to frostbite or cold injury to the feet.  This is highly significant in light of the fact that a good number of these records show complaints and treatment for various disorders of the feet and ankles.  The medical records reflect detailed findings related to the feet, but none suggest that there are residuals of frostbite or cold injury.  The collective detailed clinical findings in the VA and private medical records support a finding of no current disability related to frostbite or cold injury to the feet.  

In the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319   (2007).  However, where the overall record fails to support the presence of the claimed disability since the Veteran filed his claim as in the instant case, this holding is inapplicable.  As such, the Board finds that the preponderance of the evidence is against a finding of current disability due to frostbite of the feet.  

In short, the Board finds that the preponderance of the evidence, represented by the lack of any competent or credible evidence linking a current disability due to hepatitis C to service and lack of any evidence of a current disability due to frostbite of the feet, is against the claims for service connection for hepatis C and frostbite of the feet.  As such, the benefit-of-the-doubt doctrine is inapplicable in the final analysis, and these claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


